Exhibit 10.3






TIME SHARING AGREEMENT


This TIME SHARING AGREEMENT (the "Agreement") is made and entered into effective
as of the 17th day of May 2018, by and between Altria Client Services LLC, with
an address of 6601 West Broad Street; Richmond, VA 23230 ("Operator") and Howard
A. Willard, with an address of 6601 West Broad Street; Richmond, VA 23230
("Lessee").


WHEREAS, Operator owns the aircraft more particularly described on Exhibit A
attached hereto (collectively, the "Company Aircraft");


WHEREAS, Operator employs a fully qualified flight crew to operate the Company
Aircraft;


WHEREAS, Lessee is required to use Company Aircraft for all travel for reasons
of safety and security;


WHEREAS, the Compensation Committee of the Altria Group, Inc. Board of Directors
has approved a certain annual allowance for personal use of the Company Aircraft
(the "Flight Allowance"); and the Operator and Lessee agree that any personal
use of Company Aircraft by Lessee and his accompanying guests which exceeds the
Flight Allowance shall be charged to Lessee in accordance with this Agreement.
Lessee's personal use includes use of the Company Aircraft by Lessee's
accompanying guests in accordance with the Company Aircraft Usage Policy and
Aircraft Usage Procedure; and


WHEREAS, Operator desires to lease said Company Aircraft with flight crew to
Lessee for Lessee's personal use and Lessee desires to lease said Company
Aircraft with flight crew from Operator from time-to-time for his personal use
on a time sharing basis pursuant to Section 91.501(b)(6) of the Federal Aviation
Regulations (the "FARs").


NOW THEREFORE, Operator and Lessee declaring their intention to enter into and
be bound by this Agreement, and for the good and valuable consideration set
forth below, hereby covenant and agree as follows:


1.Operator agrees to lease the Company Aircraft to Lessee pursuant to the
provisions of FAR Section 91.501(b)(6) and to provide a fully qualified flight
crew for all operations on a non-continuous basis commencing on the first date
set forth herein above and continuing unless and until terminated. Either party
may terminate this Agreement by giving 30 days' written notice to the other
party.


2.Lessee may use the Company Aircraft from time to time, subject to the prior
permission and approval of Operator and in accordance with the Company Aircraft
Usage Policy and Aircraft Usage Procedure, for any and all purposes allowed by
FAR Section 91.501(b)(6).


1

--------------------------------------------------------------------------------








3.For all flights or portions thereof made in connection with Lessee's personal
use and operated under this Agreement (including deadhead flights associated
with personal use), the Operator shall, in accordance with this Agreement and
consistent with the Company Aircraft Usage Policy and Aircraft Usage Procedure,
debit Lessee's Flight Allowance until such Flight Allowance has been reduced to
zero, and thereafter invoice Lessee an amount not to exceed the lesser of
Operator's incremental cost for each such flight or portion thereof and the
maximum charge authorized by FAR Section 91.501(d).


(a)Incremental cost includes flight-related crew lodging and meals away from the
Company Aircraft's base of operations; in-flight food and beverages; landing and
ground handling fees away from the Company Aircraft's base of operations; hourly
maintenance contract costs; hangar or aircraft parking fees away from the
Company Aircraft's base of operations; fuel cost (based on the average monthly
cost of fuel per hour flown); and documented additional variable costs.
Incremental cost does not include fixed costs, for example: Company Aircraft
purchase costs; depreciation; maintenance not related to specific flights
conducted for Lessee for his personal travel; and flight crew salaries.


(b)The maximum charge authorized by FAR Section 91.501(d) is, as of the date
hereof, the sum of the following:


(i)twice the cost of fuel, oil, lubricants and other additives;


(ii)travel expenses of the crew, including food, lodging and ground
transportation;


(iii)hangar and tie down costs away from the Company Aircraft's base of
operations;


(iv)insurance obtained for the specific flight;


(v)landing fees, airport taxes and similar assessments;


(vi)customs, foreign permit and similar fees directly related to the flight;


(vii)in flight food and beverages;


(viii)passenger ground transportation; and


(ix)flight planning and weather contract services.


(c)The parties acknowledge that, with the exception of the expenses for
in-flight food and beverages and passenger ground transportation, any payments


2

--------------------------------------------------------------------------------




under this Section 3 are subject to the federal excise tax imposed under Section
4261 of the Internal Revenue Code associated with such flight(s). Operator
agrees to collect and remit to the Internal Revenue Service for the benefit of
Lessee all such federal excise taxes.


4.Operator will provide a monthly invoice to Lessee for the fees and applicable
taxes due from Lessee as determined in accordance with Section 3 above. Lessee
shall pay or remit to Operator such amounts within 30 days of receipt of the
invoice therefore.


5.Lessee will provide Operator with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Requests for flight
time and proposed flight schedules shall be made in accordance with the Company
Aircraft Usage Policy and Aircraft Usage Procedure. In addition to proposed
schedules and flight times, Lessee shall provide at least the following
information for each proposed flight at some time prior to scheduled departure
as required by Operator or Operator's flight crew:


(a)
proposed departure point;

(b)
destination;

(c)
date and time of flight;

(d)
the number and names of anticipated passengers;

(e)
designation of each passenger's trip purpose (personal, business, or mixed
business/personal);

(f)    the nature and extent of unusual luggage and/or cargo to be
carried;
(g)
the date and time of a return flight, if any; and

(h)
any other information concerning the proposed flight that may be pertinent or
required by Operator or Operator's flight crew.



Operator shall have final authority over the scheduling of the Company Aircraft
and each use of the Company Aircraft by the Lessee shall be subject to
Operator's prior approval and in accordance with the Company Aircraft Usage
Policy and Aircraft Usage Procedure. Lessee acknowledges that business
utilization of the Company Aircraft will take precedence over Lessee's personal
use.


6.Lessee agrees that when, in the reasonable view of Operator or the pilots of
the Company Aircraft, safety may be compromised, Operator or the pilots may
terminate a flight, refuse to commence a flight, or take other action
necessitated by such safety considerations without liability for loss, injury,
damage, or delay. Operator shall not be liable to Lessee or any other person for
loss, injury, or damage occasioned by the delay or failure to furnish the
Company Aircraft and crew pursuant to this Agreement for any reason.


7.Operator shall pay all expenses related to the ownership and operation of
Company Aircraft subject to the reimbursements provided for herein. Operator
shall


3

--------------------------------------------------------------------------------




be solely responsible for securing qualified flight crew, maintenance,
preventive maintenance and required or otherwise necessary inspections on the
Company Aircraft, and shall take such requirements into account in scheduling
the Company Aircraft. No period of maintenance, preventive maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Company Aircraft, unless said maintenance or inspection can be safely conducted
at a later time in compliance with all applicable laws and regulations, and
within the sound discretion of the pilot in command.


8.Operator shall be responsible for the physical and technical operation of the
Company Aircraft and the safe performance of all flights and shall retain full
authority and control, including exclusive operational control, and possession,
command and control of the Company Aircraft at all times during the term of this
Agreement. In accordance with applicable FAR, the qualified flight crew provided
by Operator will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder. The
pilot-in-command shall have absolute discretion in all matters concerning the
preparation of the Company Aircraft for flight and the flight itself, the load
carried and its distribution, the decision whether or not a flight shall be
undertaken, the route to be flown, the place where landings shall be made and
all other matters relating to operation of the Company Aircraft. Lessee
specifically agrees that the flight crew shall have final and complete authority
to delay or cancel any flight for any reason or condition which, in sole
judgment of the pilot-in-command, could compromise the safety of the flight and
to take any other action which, in the sole judgment of the pilot-in-command, is
necessitated by considerations of safety. No such action of the pilot-in-command
shall create or support any liability to Lessee or any other person for loss,
injury, damages or delay.


9.Operator may maintain such insurance coverage with respect to the Company
Aircraft and any flights made under this Agreement as Operator may elect, in its
sole discretion. Operator will provide such additional insurance coverage as
Lessee shall request or require; provided, however, that the cost of such
additional insurance will be borne by Lessee.


10.Lessee warrants that:


(a)he will use the Company Aircraft for and on account of himself, his
accompanying personal guests and his own personal business only, and will not
accept any compensation whatsoever for any flight or portion thereof conducted
under this Agreement;


(b)during the term of this Agreement, he will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to the operation and use of the Company
Aircraft by a time sharing Lessee; and






4

--------------------------------------------------------------------------------






(c)Lessee shall not, directly or indirectly, create or incur any kind of lien or
security interest on or affecting the Company Aircraft or do anything or take
any action that might result in the creation of such a lien, and Lessee shall,
at Lessee's own expense, promptly take such action as may be necessary to
discharge any such lien.


11.Lessee agrees that the insurance specified in Section 9 shall provide
Lessee's sole recourse against Operator, its employees, agents, parents and
affiliates, for all claims, losses, liabilities, obligations, demands, suits,
judgments or causes of action, penalties, fines, costs and expenses of any
nature whatsoever, including attorneys' fees and expenses for or on account of
or arising out of, or in any way connected with the use of the Company Aircraft
by Lessee or Lessee's guests, including injury to or death of any persons,
including Lessee and Lessee's guests, which may result from or arise out of the
use or operation of the Company Aircraft during the term of this Agreement. This
Section 11 shall survive termination of this Agreement.


12.OPERATOR, ITS EMPLOYEES, AGENTS, PARENTS AND AFFILIATES, SHALL IN NO EVENT BE
LIABLE TO LESSEE OR LESSEE'S EMPLOYEES, AGENTS, REPRESENTATIVES, GUESTS, OR
INVITEES FOR ANY INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES AND/OR PUNITIVE
DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASON
INCLUDING ANY DELAY OR FAILURE TO FURNISH THE COMPANY AIRCRAFT OR CAUSED OR
OCCASIONED BY THE PERFORMANCE OR NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS
AGREEMENT.


13.NEITHER OPERATOR NOR ITS PARENTS, AFFILIATES, EMPLOYEES OR AGENTS MAKES, HAS
MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS
OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, OR
AIRWORTHINESS.


14.Neither this Agreement nor either party's interest herein shall be assignable
to any other party. Any purported assignment shall be null and void. This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their heirs, representatives and successors.


15.This Agreement sets forth the entire agreement between the parties hereto
with respect to the transactions contemplated by this Agreement. No provision of
this Agreement may be amended unless such amendment is agreed to in writing and
signed by the parties. If any provision of this Agreement is held to be invalid,


5

--------------------------------------------------------------------------------




illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


16.Nothing herein shall be construed to create a partnership, joint venture,
franchise, employer-employee relationship or to create any relationship of
principal and agent.


17.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without regard to its choice of law provisions.


18.All notices and other communications required or permitted to be given
hereunder shall be (as elected by the party giving such notice) (i) personally
delivered to the party to whom it is to be given, (ii) transmitted by email,
telecopy or facsimile, (iii) transmitted by postage prepaid certified mail,
return receipt requested, or (iv) delivered by a recognized overnight courier
service, in each case at the following addresses (or at such other addresses for
a party as shall be specified by like notice) or to the email address or
telecopy number of the party:


(a)
If to Operator:



To:    Altria Client Services LLC
6601 West Broad Street
Richmond, VA 23230
Attn: Clayton J. Wilson


(b)
If to Lessee:



To:    Howard A. Willard
6601 West Broad Street
Richmond, VA 23230


19.This Agreement may be executed in one or more counterparts each of which will
be deemed an original, all of which together shall constitute one and the same
agreement.


20.TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS ("FAR").


(A)
ALTRIA CLIENT SERVICES LLC ("OPERATOR") HEREBY CERTIFIES THAT THE COMPANY
AIRCRAFT HAVE BEEN INSPECTED AND MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND
ALL APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE
BEEN MET.







6

--------------------------------------------------------------------------------




(B)
THE COMPANY AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER PART 91 OF THE
FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT
DURING THE DURATION OF THIS AGREEMENT.



(C)
ALTRIA CLIENT SERVICES LLC WITH AN ADDRESS OF 6601 WEST BROAD STREET; RICHMOND,
VA 23230 ("OPERATOR") AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE
COMPANY AIRCRAFT ARE OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE COMPANY AIRCRAFT, AND THAT
ALTRIA CLIENT SERVICES LLC UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.



OPERATOR:


ALTRIA CLIENT SERVICES LLC


By: /s/ SCOTT D. SCOFIELD
Name: Scott D. Scofield
Title: Vice President, Compensation, Benefits & HR Services


(D)
THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.



(E)
LESSEE AND OPERATOR CERTIFY THAT THEY SHALL COMPLY WITH THE TRUTH-IN-LEASING
REQUIREMENTS DEFINED IN EXHIBIT B ATTACHED HERETO.





7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. The persons signing below warrant their
authority to sign.




Operator:
 
Lessee:
 
 
 
ALTRIA CLIENT SERVICES LLC
 
 
 
 
By:
/s/ SCOTT D. SCOFIELD
/s/ HOWARD A. WILLARD
Name:
Scott D. Scofield
Howard A. Willard
Title:
Vice President, Compensation,
 
 
Benefits & HR Services
 
 
 
 
 
 
 





8

--------------------------------------------------------------------------------






EXHIBIT A








Registration Number
Serial Number
Company Aircraft Description
N802AG
5245
2009 Gulfstream Aerospace Corporation G550 Aircraft
N803AG
4194
2010 Gulfstream Aerospace Corporation G450 Aircraft
N804AG
4199
2010 Gulfstream Aerospace Corporation G450 Aircraft



9

--------------------------------------------------------------------------------




EXHIBIT B


INSTRUCTIONS FOR COMPLIANCE WITH
TRUTH IN LEASING REQUIREMENTS


1.
Mail a copy of the Time Sharing Agreement to the following address via certified
mail, return receipt requested, immediately upon execution of the Agreement (14
C.F.R. §91.23(c)(1) requires that the copy be sent within twenty-four (24) hours
after it is signed):



Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.
At least forty-eight (48) hours prior to the first flight made under this
Agreement, Operator (on behalf of Lessee) shall give notice of the proposed
flight by telephone, fax or in person to the FAA Flight Standards District
Office located nearest the flight.



3.
Operator shall carry a copy of the Agreement in the Company Aircraft at all
times when the Company Aircraft is being operated under the Agreement. The
Agreement shall be made available for review upon request by the Administrator
of the Federal Aviation Administration.





10